ORDER

PER CURIAM.
Jeffrey Brown (defendant) appeals from his sentence pursuant to a jury’s verdict on the charge of stealing, class C felony, in violation of Section 570.030 RSMo 2000 (all further references herein shall be to RSMo 2000 unless otherwise indicated). The trial court sentenced defendant as a prior and persistent offender to nine years of imprisonment in the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).